Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 14, 2022

The Court of Appeals hereby passes the following order:

A22A0453. DEXTER BREMNER v. GWINNETT COMMUNITY BANK et al.

      In this interpleader action involving the proceeds of a tax sale, Gwinnett
Community Bank (“Bank”) obtained a default judgment against Dexter Bremner on
July 1, 2019. Bremner thereafter filed a motion to open default. On November 10,
2020, the court denied Bremner’s motion and also granted a writ of possession
against him.1 Bremner then filed an “Emergency Motion to Set Aside Judgment or
Vacate Judgment” pursuant to OCGA § 9-11-60 (d), challenging the orders denying
his motion to open default and granting the writ of possession. The trial court denied
the emergency motion to set aside on July 14, 2021. Bremner filed this direct appeal
from that order “and all previous Orders issued by the Court.” The Bank has filed a
motion to dismiss this appeal.
      The denial of a motion to set aside a final judgment under OCGA § 9-11-60 (d)
must be made by application for discretionary appeal. See OCGA § 5-6-35 (a) (8),
(b); Jim Ellis Atlanta, Inc. v. Adamson, 283 Ga. App. 116, 116 (640 SE2d 688)
(2006). “Compliance with the discretionary appeals procedure is jurisdictional.”
Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996).
Because Bremner failed to follow the requisite discretionary application procedure,
we lack jurisdiction to consider this appeal from the order denying his motion to set
aside the judgment.
      Bremner also seeks to appeal “all previous Orders” entered by the court.


      1
       The court consolidated the interpleader action and a dispossessory proceeding
involving the same real property on November 22, 2019.
However, we lack jurisdiction to review those orders as well, as Bremner failed to file
timely appeals therefrom. See OCGA § 5-6-38 (a); OCGA § 44-7-56; Forrister v.
Manis Lumber Co., 232 Ga. App. 370, 371 (1) (501 SE2d 606) (1998).
      Accordingly, the motion to dismiss is hereby GRANTED and the appeal is
hereby DISMISSED.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/14/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.